MEMORANDUM**
William Tan Laurel (“petitioner”), and his wife, Angelita Esquerra Laurel, both natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”). We review for substantial evidence and may reverse only if the evidence compels a contrary conclusion. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition.
Substantial evidence supports the IJ’s decision that petitioners failed to establish past persecution or a well-founded fear of future persecution. Because petitioners do not have a well-founded fear of future persecution, their asylum claim fails. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir .2003).
Because petitioners failed to demonstrate that they were eligible for asylum, it follows that they did not satisfy the more stringent standard for withholding of deportation. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
This court lacks jurisdiction to consider petitioners’ CAT claim because petitioner failed to raise the claim before the BIA, and thus failed to exhaust the claim. See *362Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.